DETAILED ACTION
This action is in response to the AFCP filed 06/04/2021. Claims 1-24 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 6/17/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam Treiber (48000) on 6/17/2021.

Please amend claims 9 and 22 as follows: 

Claim 9. (Currently Amended) A method for monitoring cache transactions in a cache of a data processing system, where the cache comprises a cache memory and a cache controller, the method comprising: 
responsive to a cache transaction associated with a transaction address: 
	determining, by the cache controller, [[if]] the cache transaction is selected for monitoring; 
in response to determining the cache transaction is selected for monitoring, the cache controller: 
retrieving a pointer stored in a register; 
determining a location in a log memory from the pointer; Docket No: P05355US.family6 Application No.: 16/418,380PATENT 
writing a transaction identifier to the determined location in the log memory, where the transaction identifier is associated with the transaction address;
storing an updated pointer to the register[[.]];
where the transaction identifier comprises a virtual address and the cache transaction comprises a change of coherence state, where the virtual address is stored in a first register indicated by an address operand of an instruction received at the cache controller from a processing core of the data processing system, the method further comprising: 
responsive to the instruction, atomically performing: 

marking a block of the cache associated with the virtual address as being selected for monitoring when the coherence state is maintained; and returning an error signal when the coherence state is not maintained.

Claim 22. (Currently Amended) A data processing apparatus comprising: 
a device; 
a cache accessible by the device; Docket No: P05355US.family10 Application No.: 16/418,380PATENT 
a log memory accessible by the device; and 
a register accessible by the device; 
where the device includes monitoring circuitry that, 
responsive to receiving an instruction from a processing core of the device, an address operand of the instruction indicating a first register that stores a first memory address, atomically performs: 
monitoring a coherence state of data associated with the first memory address; 
accessing the first memory address with a load or store operation; and 
marking a block of the cache associated with the first memory address as being selected for monitoring when the coherence state is maintained; and 
returning an error signal when the coherence state is not maintained; and 
responsive to a cache transaction associated with the first memory address: 
determines [[if]] the cache transaction is selected for monitoring; and 

retrieves a pointer stored in the register; 
determines a location in the log memory from the pointer; Docket No: P05355US.family11 Application No.: 16/418,380PATENT 
writes the first memory address to the determined location in the log memory; and 
stores an updated pointer to the register.

Allowable Subject Matter
Claims 1-24 are allowed.
With respect to independent claim 1, “…responsive to receiving a compare-and-monitor or store-and-monitor instruction having a first operand that indicates an address register and a second operand that indicates a data register, the cache controller: identifying a block of the cache memory associated with a value stored in the address register; in response to the compare-and-monitor instruction, atomically performing: comparing, by the cache controller, data stored in the block of the cache memory with data stored in the data register; and marking the block of cache memory as being selected for monitoring when the data stored in the block of the cache memory matches the data stored in the data register; in response to the store-and-monitor instruction, atomically performing: replacing data stored in the block of the cache memory with data stored in the data register indicated by the second operand of the store-and-monitor instruction; and marking the block of the cache memory as being selected for monitoring, and responsive to a cache transaction associated with a transaction address: Docket No: P05355US.family3 Application No.: 16/418,380PATENT determining, by the cache controller, if the cache transaction is selected for monitoring…”, in conjunction with the other limitations of the independent claim, is not disclosed by the prior art of record.
The closest prior art of record is Guthrie. Guthrie discloses determining if a cache transaction is selected for monitoring, logging the transaction identifier and updating a pointer value in a register. However, Guthrie does not disclose responsive to receiving a compare-and-monitor or store-and-monitor instruction having a first operand that indicates an address register and a second operand that indicates a data register, the cache controller: identifying a block of the cache memory associated with a value stored in the address register; in response to the compare-and-monitor instruction, atomically performing: comparing, by the cache controller, data stored in the block of the cache memory with data stored in the data register; and marking the block of cache memory as being selected for monitoring when the data stored in the block of the cache memory matches the data stored in the data register; in response to the store-and-monitor instruction, atomically performing: replacing data stored in the block of the cache memory with data stored in the data register indicated by the second operand of the store-and-monitor instruction; and marking the block of the cache memory as being selected for monitoring. Therefore, Guthrie does not disclose claim 1 as a whole.
Claims 2-8 and 10-15 are allowable at least due to their dependencies on claim 1.
With respect to independent claim 9, “…where the transaction identifier comprises a virtual address and the cache transaction comprises a change of coherence state, where the virtual address is stored in a first register indicated by an address operand of an instruction received at the cache controller from a processing core of the data processing system, the method further comprising: responsive to the instruction, atomically performing: monitoring a coherence state of data associated with the virtual address; accessing the virtual address with a load or store operation; marking a block of the cache associated with the virtual address as being selected for monitoring when the coherence state is maintained; and returning an error signal when the coherence state is not maintained…”, in conjunction with the other limitations of the independent claim, is not disclosed by the prior art of record.
The closest prior art of record is Guthrie. Guthrie discloses determining if a cache transaction is selected for monitoring, logging the transaction identifier and updating a pointer value in a register. However Guthrie does not disclose atomically performing where the transaction identifier comprises a virtual address and the cache transaction comprises a change of coherence state, where the virtual address is stored in a first register indicated by an address operand of an instruction received at the cache controller from a processing core of the data processing system, the method further comprising: responsive to the instruction, atomically performing: monitoring a coherence state of data associated with the virtual address; accessing the virtual address with a load or store operation; marking a block of the cache associated with the virtual address as being selected for monitoring when the coherence state is maintained; and returning an error signal when the coherence state is not maintained. Therefore, Guthrie does not disclose claim 9 as a whole.
With respect to independent claim 16, “…responsive to a compare-and-monitor or store-and-monitor instruction received at the cache controller from the processing core: identifies a first block of the cache memory associated with an address stored in an address register indicated by a first operand of the instruction; in response to the compare-and-monitor instruction: compares data stored in the first block of the cache memory with data stored in a data register indicated by a second operand of the compare- and-monitor instruction; and marks the block as being selected for monitoring when the data stored in the first block of the cache memory matches the data stored in the data register, and in response to the store-and-monitor instruction: replaces data stored in the first block of the cache memory with data stored in a data register indicated by a second operand of the store-and- monitor instruction; and marks the block as being selected for monitoring…”, in conjunction with the other limitations of the independent claim, is not disclosed by the prior art of record.
The closest prior art of record is Guthrie. Guthrie discloses determining if a cache transaction is selected for monitoring, logging the transaction identifier and updating a pointer value in a register. However Guthrie does not disclose responsive to a compare-and-monitor or store-and-monitor instruction received at the cache controller from the processing core: identifies a first block of the cache memory associated with an address stored in an address register indicated by a first operand of the instruction; in response to the compare-and-monitor instruction: compares data stored in the first block of the cache memory with data stored in a data register indicated by a second operand of the compare- and-monitor instruction; and marks the block as being selected for monitoring when the data stored in the first block of the cache memory matches the data stored in the data register, and in response to the store-and-monitor instruction: replaces data stored in the first block of the cache memory with data stored in a data register indicated by a second operand of the store-and- monitor instruction; and marks the block as being selected for monitoring. Therefore, Guthrie does not disclose claim 16 as a whole.
Claims 17-20 are allowable at least due to their dependencies on claim 16. Claim 21 is allowable under the same rationale as claim 16.
With respect to independent claim 22, “…responsive to receiving an instruction from a processing core of the device, an address operand of the instruction indicating a first register that stores a first memory address, atomically performs: monitoring a coherence state of data associated with the first memory address; accessing the first memory address with a load or store operation; and marking a block of the cache associated with the first memory address as being selected for monitoring when the coherence state is maintained; and returning an error signal when the coherence state is not maintained…”, in conjunction with the other limitations of the independent claim, is not disclosed by the prior art of record.
The closest prior art of record is Guthrie. Guthrie discloses determining if a cache transaction is selected for monitoring, logging the transaction identifier and updating a pointer value in a register. However Guthrie does not disclose atomically performing responsive to receiving an instruction from a processing core of the device, an address operand of the instruction indicating a first register that stores a first memory address, atomically performs: monitoring a coherence state of data associated with the first memory address; accessing the first memory address with a load or store operation; and marking a block of the cache associated with the first memory address as being selected for monitoring when the coherence state is maintained; and returning an error signal when the coherence state is not maintained, therefore, Guthrie does not disclose 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183